[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                            FILED
                             ________________________                 U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 99-14419                           APR 06, 2001
                               ________________________                  THOMAS K. KAHN
                                                                              CLERK

                        D. C. Docket No.95-00114-CV-WLS-1-2

YORK INSURANCE COMPANY,
                                                            Plaintiff-Appellee,

                                             versus

WILLIAMS SEAFOOD OF ALBANY, INC.,
WEBB PROPERTIES, INC., and
OXFORD CONSTRUCTION COMPANY, INC.
                                                            Defendants-Appellants.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________
                                    (April 6, 2001)


Before TJOFLAT, WILSON and FLETCHER*, Circuit Judges.




___________________________
*Honorable Betty B. Fletcher, U.S. Circuit Judge for the Ninth Circuit, sitting by designation.
WILSON, Circuit Judge:

      We now revisit this case upon its return to us from the Georgia Supreme

Court, to which we certified a question of Georgia state law. See York Ins. Co. v.

Williams Seafood of Albany, Inc., 223 F.3d 1253 (11th Cir. 2000).

      The facts, briefly, are that York Insurance Company (“York”) issued a

policy of insurance to Williams Seafood of Albany, Inc., Webb Properties, Inc.,

and Oxford Construction Company, Inc. (“Williams”) covering Williams’s

restaurant. Following a flood, the restaurant collapsed into a sinkhole, suffering a

total loss. Williams then filed a claim with York, asking York to cover the loss.

York denied Williams’s claim because its investigation revealed that the loss was

caused directly or indirectly by the flood, which was an excluded precipitating

event. York next sought from the district court a declaratory judgment that the loss

was not covered. After a bench trial, the district court granted York a declaratory

judgment absolving York of all liability for Williams’s collapsed building loss.

Williams appealed to this Court.

      After hearing oral argument in the case, we determined that the pivotal issue

turned on an unresolved question of Georgia law. We therefore certified to the

Georgia Supreme Court the following question: “Where the ‘exclusions’ section

of an insurance policy excludes coverage for damage resulting directly or


                                          2
indirectly from floods, but the ‘additional coverage - collapse’ section specifically

includes sinkhole collapse damage, does the policy cover damage produced by a

sinkhole collapse that was precipitated by a flood?” York, 223 F.3d at 1256.

      The Georgia Supreme Court has answered our certified question; the Court

responded, “we answer the question in the affirmative and hold that the policy

covers damage produced by a sinkhole collapse that was precipitated by a flood.”

York Ins. Co. v. Williams Seafood of Albany, Inc., Ga., 2001, __ S.E.2d __ (No.

S00Q23003, March 19, 2001). Thus, under Georgia law, York’s insurance policy

covered Williams’s loss. It follows that the district court’s grant of a declaratory

judgment to York absolving York of liability for Williams’s loss was in error.

Accordingly, we REVERSE the district court’s grant of a declaratory judgment,

and REMAND for further proceedings.

REVERSED and REMANDED.




                                          3